An unpublis ‘-

H

I

H

d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

I
H
I

IN THE SUPREME COURT OF THE'STATE OF NEVADA

ﬂ COUNTY OF CLARK, I No. 67638
141p};eIL‘aLnl;1
VS.
ANTHONY a; JOANN FANTICOLA F E L E D
FAMILY, LP; AND LAGUNA NINE,
LLC, A NEVADA LIMITED LIABILITY 35" 2 3 20‘5
COMPANY, 1.  

Resgondents.

 

 

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, and cause

It is so ORDERED.

CLERK OF THE SUPREME CG‘UR’I“
TRACIE K. LINDEJBIMN

BY; WM“

cc: Hon. Nancy L. Alli“, District Judge
Eleissa C. Lavelle, Settlement Judge
Sylvester 8.: Pelednak, Ltd.
Laura FitzSimmons
Law Ofﬁces of Brian C. Padgett

Leach Jahnson Song 8: Gruchow
Eighth District Court Clerk

SUPREME Caum“
OF
NEVADA

SEERK‘S ORDER ‘
_ Ioz-mv «aw

 

was: A